Citation Nr: 1139865	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability of the left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for a left ear hearing loss disability and tinnitus. 


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of the left ear. 

2.  The Veteran does not have tinnitus. 


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a July 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and an August 2007 VA examination report are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate audiological examination in August 2007.  The Board finds that the VA examination is adequate for the purpose of making a decision on these claims, as the examiner reviewed the claims file, interviewed and examined the Veteran, to include conducting relevant audiological testing, and provided a complete rationale for the opinion which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

The Board notes that in his November 2007 notice of disagreement (NOD), the Veteran stated that the speech discrimination scores in the August 2007 VA examination were not accurate as the examiner repeated the words several times until the Veteran was able to hear them.  However, the Board finds that the Veteran, as a lay person, does not have the appropriate medical training or expertise to second-guess the methodology employed by the examiner.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Court) has held that VA examinations are presumed to be adequate absent a specific challenge as to their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1366 (Fed. Cir. 2011).  Moreover, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Board finds that the Veteran's assertion that the VA examiner did not conduct the speech discrimination test fairly or accurately is not sufficient to overcome the presumption that the VA examination was performed correctly.  See id.  The Board notes that the examiner did not find that the speech discrimination score was inconsistent with the Veteran's puretone thresholds on audiometric testing.  Further, the Board does not find it likely that the examiner, a licensed audiologist, either did not perform the test competently or deliberately manipulated the testing so that the Veteran's hearing would appear better than it really was.  Indeed, the Veteran's right ear hearing loss, which is service connected, was worse than the left ear both on audiometric testing and on the speech discrimination test.  The fact that the Veteran's right ear hearing was worse than the left ear on two tests further indicates that the testing was accurate and fair given the internal consistency.  Accordingly, the Board finds that the August 2007 VA examination is adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran claims entitlement to service connection for a left ear hearing loss disability and tinnitus, which he argues was caused or aggravated by hazardous noise exposure and acoustic trauma during active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under the first Shedden element, the Veteran must show that he has a current hearing loss disability.  With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The August 2007 VA examination reflects puretone thresholds for the left ear, in decibels, as follows: 
 



HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
20
30

The Veteran's speech recognition score for the left ear, based on the Maryland CNC Word List, was 96 percent.  Based on the results of the audiogram and speech recognition test, the August 2007 VA examination shows that the Veteran's left ear hearing loss is not severe enough to be considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Veteran has not submitted any other competent medical evidence showing the presence of a left ear hearing loss disability.  While the Veteran is competent to state that he experiences left ear hearing loss, he does not have the appropriate medical training or expertise to determine whether it meets the criteria for a disability under section 3.385, which, as discussed above, is based on the result of objective audiological testing.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Accordingly, a left ear hearing loss disability has not been established. 

The Board likewise finds that the Veteran does not have tinnitus.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran argues that he has experienced ringing in the ears ever since active service, where he served on an aircraft carrier flight deck chocking and chaining helicopters that landed.  He states that in this capacity he was routinely exposed to hazardous noise from helicopter engines.  At the August 2007 VA examination, the Veteran reported that he experienced ringing in the ears "two to three times per month."  Based on these reported symptoms, the examiner found that the Veteran did not have tinnitus, as ear sounds which occur with such little frequency or consistency would not be considered persistent enough to constitute true tinnitus. 

In his November 2007 NOD, the Veteran challenged the examiner's account of the Veteran's reported symptoms.  He stated that he had not reported that he experiences ringing in the ears two or three times a month.  Rather, he actually reported that two or three times a month he could not sleep because of the ringing in his ears.  He stated that the rest of the time he tried not to pay attention to it.  Unfortunately, the Board does not find this statement to be credible.  In the first place, as discussed in the preceding section dealing with VA's duty to assist under the VCAA, the examination report is presumed to be accurate.  See Sickels, 643 F.3d, at 1366; Chemical Foundation, Inc., 272 U.S. at 14-15.  Moreover, as discussed above, the Board has found that the Veteran's challenge of the accuracy of the speech discrimination scores in the August 2007 VA examination is not reliable or credible, which similarly casts doubt on the credibility of his alternative account in the November 2007 NOD of what he told the VA examiner with regard to tinnitus.  In Caluza, 7 Vet. App. at 511, the Court held that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.  The Court has also held that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Because the Veteran's statement in the November 2007 NOD is in direct conflict with what he reported to the VA examiner at the August 2007 examination, and because it was made in support of his claim for benefits, the Board gives more evidentiary weight to the examination report than to the Veteran's statement.  See id.; see also Caluza, 7 Vet. App. at 511.  

The Board accords more weight to the examiner's finding that the Veteran's occasional ringing in the ears does not meet the criteria for tinnitus than to the Veteran's claim that he has this disability.  In this regard, although the Veteran is competent to report that he experiences ringing in the ears, he does not have the medical training or expertise to render a competent opinion as to whether ringing in the ears on such an infrequent basis qualifies as tinnitus.  The VA examiner, by contrast, is a licensed audiologist who thoroughly examined the Veteran, reviewed the claims file, and considered the Veteran's relevant medical history.  The Board therefore places more weight on the audiologist's clinical findings than the Veteran's lay statements. 

Because the presence of a current disability of the left ear and tinnitus have not been established, service connection cannot be granted for either of these disabilities.  See Shedden, 381 F.3d at 1166-67; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); 38 U.S.C.A. § 1110, 1131.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left ear hearing loss disability and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a hearing loss disability of the left ear is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


